DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, “the face mask against a face of the wearer” in line 10 should be read as “the face mask against the face of the wearer.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “baseball style cap” in claim 2 is a relative term which renders the claim indefinite. The term “baseball style cap” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of “style” to an otherwise definite expression extends the scope of the expression so as to render the claim indefinite because it is unclear what “style” is intended to convey and is subjective. See MPEP 2173.05(b)III-IV.
The term “generally “B”-shaped” in claim 6 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “generally “B”-shaped to mean “B”-shaped. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castiglione et al. (referred to as “Castiglione”) (WO 2017/172510 A1) in view of Gibson et al. (referred to as “Gibson”) (US 2010/0275343 A1).
Regarding claim 1, Castiglione discloses an apparatus (10) for retaining a health protecting face mask (40) against a face of a wearer, the apparatus (10) comprising:
a left fastener (140) for releasably receiving a left strap (51a, 52b) of a face mask (40) (see Fig. 1 and [0029]-[0032], ; harness attachment element 140 is a complementary fastener that attaches to strap attachment element 53, and thus releasably receives a second upper strap 51a and lower strap 52a (not shown in Fig. 1));
a right fastener (140) for releasably receiving a right strap (51a, 52a) of the face mask (40) (see Fig. 1 and [0029]-[0032]; harness attachment element 140 is a complementary fastener that attaches to strap attachment element 53, and thus releasably receives a first upper strap 51a and lower strap 52b shown in Fig. 1); and 
a band of material (21) connecting the right fastener (140) and the left fastener (140) (see Fig. 1; suspension 21 is a band of material, as it is a flat, thin strip or loop of material put around something or put around the hat, see https://www.lexico.com/en/definition/band, and suspension 21 connects each of the harness attachment elements 140 that are one opposite sides of a head of a user);
wherein the apparatus (10), when placed against a back of a head of a wearer and connected by the left fastener (140) and the right fastener (140) to the left (51a, 52b) and right straps (51a, 52a) of the face mask (40), is configured to maintain the face mask (40) against a face of the wearer (see Fig. 1; the personal protective assembly device 10, when placed against a back of a head of a wearer and connected by the left harness attachment element 140 and the right harness attachment element 140 to the left straps 51a, 52b and right straps 51a, 52a of mask body 40, is configured to maintain mask body 40 against a face of the wearer as seen in Fig. 1). 
Castiglione does not disclose a left gromet comprising an opening mechanism and a right gromet comprising the opening mechanism. 
However, Gibson teaches an analogous left and right fastener (120), a left gromet (120) comprising an opening mechanism (see Figs. 2-4 and [0025]-[0026]; hook 120 is disposed on opposite sides of hat 112, and thus there is a left hook 120, which is a left gromet, as it is a clip mechanism or carabiner, and thus comprises an opening mechanism via arm 126 as a user pushes arm 126 inward to open/close hook 120); and a right gromet (120) comprising an opening mechanism (see Figs. 2-4 and [0025]-[0026]; hook 120 is disposed on opposite sides of hat 112, and thus there is a right hook 120, which is a right gromet, as it is a clip mechanism or carabiner, and thus comprises an opening mechanism via arm 126 as a user pushes arm 126 inward to open/close hook 120), providing a means for quick release from the attaching means and/or hat (see [0009]) so that it is easier for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted each of the left and right fasteners 140 of Castiglione with a left gromet and right gromet (clips 120) as taught by Gibson to have provided an improved apparatus for retaining a health protecting face mask against a face of a wearer that provides a means for quick release from the attaching means and/or hat (see [0009]), so that it is easier for a user.
Regarding claim 3, Castiglione in view of Gibson discloses the invention as discussed in claim 1. Castiglione in view of Gibson further discloses wherein the opening mechanism is a latch mechanism (see Figs. 2-4 of Gibson and [0025] of Gibson; as previously modified above, the opening mechanism of clip 120 of Gibson is a latch mechanism as arm 126 of Gibson is pushed inward to open and is urged in the closed position against second arm 124 of Gibson). 
Regarding claim 5, Castiglione in view of Gibson discloses the invention as discussed in claim 1. Castiglione in view of Gibson further discloses wherein each of the left gromet (120 of Gibson) and the right gromet (120 of Gibson) is a carabiner (definition of carabiner: a usually d-shaped or oblong metal ring with one spring-hinged side… https://www.merriam-webster.com/dictionary/carabiner, thus hook 120 of Gibson which are both the left and right gromets, as previously modified above, see claim 1, is a carabiner; see Figs. 2-4 of Gibson). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castiglione in view of Gibson further in view of HUNG et al. (referred to as “HUNG”) (US 2021/0123471 A1).
Regarding claim 4, Castiglione in view of Gibson discloses the invention as discussed in claim 3. 
Castiglione in view of Gibson does not disclose wherein the latch mechanism is a locking latch mechanism. 
However, HUNG teaches an analogous gromet with a latch mechanism (see Fig. 1) wherein the latch mechanism is a locking latch mechanism (see Figs. 1-2 and [0035]; the carabiner hook 1 comprises a locking latch mechanism as restricting sleeve 30 completely covers second insulating section 244 and cannot freely pivot and is in a safe/locked position in Fig. 1 when it is screwed in place) providing a carabiner hook that can be properly locked to be in a safe state thereby protecting the safety of the user and enhance the convenience of use (see [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch mechanism of hook 120 of Gibson in the device of Castiglione in view of Gibson to be a locking latch mechanism as taught by HUNG to have provided an improved apparatus for retaining a health protecting face mask against a face of a wearer so that a carabiner hook can be properly locked to be in a safe state thereby protecting the safety of the user and enhance the convenience of use (see [0007). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castiglione in view of Gibson further in view of Chu (US 2018/0056134 A1).
Regarding claim 6, Castiglione in view of Gibson discloses the invention as discussed in claim 5. 
Castiglione in view of Gibson does not disclose wherein the carabiner is generally “B”-shaped, such that: an upper curve of the “B” retains an upper portion of the left or right strap of the face mask; and a lower curve of the “B” retains a lower portion of the left or right strap of the face mask; wherein the upper portion of the left or right face strap is retained in a position above an ear of the wearer, and the lower portion of the left or right face strap is retained in a position below an ear of the wearer. 
However, Chu teaches an analogous carabiner (see Fig. 1B-1C) wherein the carabiner is generally “B”-shaped (see Figs. 1B-1C; the carabiner shown in the figures is a B-shape), providing a carabiner with two gates that are able to be opened with only one hand movement (see Abstract) so that is easier and faster for a user to handle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carabiner 120 of Gibson in the device of Castiglione in view of Gibson to be a double gate carabiner (see Figs. 1B-1C) with a “B”-shape as taught by Chu to have provided an improved apparatus for retaining a health protecting face mask against a face of a wearer as the carabiner has two gates that are able to be opened with only one hand movement (see Abstract) so that it is easier and faster for a user to handle. 
Castiglione in view of Gibson further in view of Chu discloses the invention as discussed above. Castiglione in view of Gibson further in view of Chu further discloses wherein the carabiner is generally “B”-shaped (as previously modified above, see Figs. 1B-1C of Chu), such that: an upper curve of the “B” retains an upper portion of the left (51a, 52b of Castiglione) or right strap (51a, 52a of Castiglione) of the face mask (40 of Castiglione) (see Modified Figs. 1B of Chu, and Fig. 1 of Castiglione; as previously modified above, a user is capable of placing the left upper strap 51a of Castiglione, which is an upper portion, in the upper curve of the carabiner of Chu, thus the upper curve retains the left upper strap 51a of Castiglione of mask body 40 of Castiglione); and a lower curve of the “B” retains a lower portion of the left (51a, 52b of Castiglione) or right strap (51a, 52a of Castiglione) of the face mask (40 of Castiglione) (see Modified Figs. 1B of Chu, and Fig. 1 of Castiglione; as previously modified above, a user is capable of placing the left lower strap 52b of Castiglione, which is a lower portion, in the lower curve of the carabiner of Chu of mask body 40 of Castiglione, thus the lower curve retains the left lower strap 51b of Castiglione); wherein the upper portion of the left or right face strap is retained in a position above an ear of the wearer, and the lower portion of the left or right face strap is retained in a position below an ear of the wearer (see Fig. 1 of Castiglione; as previously modified above, the upper portion of the left strap 51a, 52b of Castiglione is the upper left strap 51a of Castiglione and is retained in a position above an ear of the wearer, as seen in Fig. 1 of Castiglione, and the lower portion of the left strap 51a, 52b of Castiglione is the lower left strap 52b of Castiglione which is retained in a position below an ear of the wearer, as seen in Fig. 1 of Castiglione). 

    PNG
    media_image1.png
    455
    301
    media_image1.png
    Greyscale

Modified Fig. 1B of Chu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754